Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Danielle Stanley appeals the district court’s order granting The Children’s Guild Inc.’s motion to dismiss her employment discrimination action. We have reviewed the record and find no error. Accordingly, we affirm for the reasons stated by the district court. Stanley v. The Children’s Guild Inc., No. 1:10-cv-02280-JFM (D.Md. Feb. 10, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.